Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 09, 2017

The Court of Appeals hereby passes the following order:

A17A0863. OTERO v. THE STATE.

      William Therell Otero and the State have filed a consent motion asking that we
remand this case to the trial court for a modification of Otero’s sentence pursuant to
OCGA § 17-10-1 (f). Accordingly, we hereby REMAND the case to the trial court.



                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/09/2017
                                               I certi fy that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my si gnature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                         , Clerk.